            Case 7:19-cv-00217-DC Document 51 Filed 01/28/20 Page 1 of 5


                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF TEXAS
                                     MIDLAND DIVISION
Richard Logan

vs.                                                  Case No.: 7:19-cv-00217-DC
ProPetro Holding Corp., et al.


                        MOTION FOR ADMISSION PRO MAC VICE

TO THE HONORABLE JUDGE OF SAID COURT:

       Comes now                 Moy^a                                        applicant herein, and

moves this Court to grant admission to the United States District Court for the Western District of

Texas pro hac vice to represent Lead Plaintiff (See Attachment A)____________

would respectfully show the Court as follows:


                Applicant is an attorney and a member of the law firm (or practices under the name of)
                Grant & Eisenhofer P.A.                                  with offices at:
                Mailing address: 485 Lexington Ave.

                City, State, Zip Code: New York, N.Y. 10017

                Telephone: (^46) 722-8500                   Facsimile: (646) 722-8501


                Since    0/23/2003                           _, Applicant has been and presently is a

                member of and in good standing with the Bar of the State of        York

               Applicant's bar license number is 4176897________________________


       3.      Applicant has been admitted to practice before the following courts:

               Court:                                       Admission date:
                U.S.D.C. S.D.N.Y.                           6/19/2007
     Case 7:19-cv-00217-DC Document 51 Filed 01/28/20 Page 2 of 5


4.      Applicant is presently a member in good standing of the bars of the courts listed above,

        except as provided below (list any court named in the preceding paragraph before which

        Applicant is no longer admitted to practice):
        N/A




               have         have not previously applied to Appear Pro Hac Vice in this district

        court in Case[s]:

        Number: _____                        on the        day of

        Number: _____                        on the        day of _

        Number:                              on the        day of

        Applicant has never been subject to grievance proceedings or involuntary removal

        proceedings while a member of the bar of any state or federal court, except as

        provided:
        N/A




7.      Applicant has not been charged, arrested, or convicted of a criminal offense or offenses,

        except as provided below (omit minor traffic offenses):
        N/A




8.      Applicant has read and is familiar with the Local Rules of the Western District of Texas

        and will comply with the standards of practice set out therein.
               Case 7:19-cv-00217-DC Document 51 Filed 01/28/20 Page 3 of 5


          9.      Applicant will file an Application for Admission to Practice before the United States

                  District Court for the Western District of Texas, if so requested; or Applicant has

                  co-counsel in this case who is admitted to practice before the United States District

                  Court for the Western District of Texas.
                  Co-counsel: herald Thomas Drought

                  Mailing address: Martin & Drought, P.C., BoA Plaza, 300 Convent St.-25th Floor

                  City, State, Zip Code: San Antonio, TX 78205-3789__________________________

                  Telephone: (210)227-7591


          Should the Court grant applicant's motion. Applicant shall tender the amount of $100.00 pro hac

vice fee in compliance with Local Court Rule AT-l(f)(2) [checks made payable to: Clerk, U.S. District

Court].

          Wherefore, Applicant prays that this Court enter an order permitting the admission of
Caitlin M. Moyna________________ Western District of Texas pro hac vice for this case only.


                                                        Respectfully submitted,

                                                        Caitlin M. Moyna
                                                        [printed name of Applicant]

                                                                                   . "VUm \aj^
                                                        [signature of Applieant]          •


                                      CERTIFICATE OF SERVICE

          I hereby certify that I have served a true and correct copy of this motion upon each attorney of

record and the original upon the Clerk of Court on this the 28th day of January___________ ^ 2020            _


                                                        Caitlin M. Moyna
                                                        [printed name of Applicant]

                                                       ___VU         '
                                                       [signature of Applicant]               ^
      Case 7:19-cv-00217-DC Document 51 Filed 01/28/20 Page 4 of 5




                                   ATTACHMENT A

        Lead Plaintiff is Nykredit Portef0lje Administration A/S (“Nykredit”), Oklahoma
Firefighters Pension and Retirement System, Oklahoma Law Enforcement Retirement System,
Oklahoma Police Pension and Retirement System, and Oklahoma City Employee Retirement
System (together, the “Institutional Investors”).
             Case 7:19-cv-00217-DC Document 51 Filed 01/28/20 Page 5 of 5

                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                 MIDLAND DIVISION

Richard Logan

vs.                                                Case No.: 7:19-cv-00217-DC
ProPetro Holding Corp., et al.



                                              ORDER

       BE IT REMEMBERED on this day, there was presented to the Court the Motion for

Admission Pro Hac Vice filed by Caitlin M. Moyna                                      , counsel for

Lead Plaintiff (See Attachment A)                 , and the Court, having reviewed the motion, enters

the following order:

       IT IS ORDERED that the Motion for Admission Pro Hac Vice is GRANTED, and

Caitlin M. Moyna                       may appear on behalf of Lead Plaintiff (See Attachment A)

 in the above case.

       IT IS FURTHER ORDERED that Caitlin M. Moyna                                          , if he/she

has not already done so, shall immediately tender the amount of $100.00, made payable to: Clerk, U.S.

District Court, in compliance with Local Court Rule AT-l(f)(2).

       SIGNED this the               day of                                    , 20          .




                                                   UNITED STATES DISTRICT JUDGE
